THE THIRTEENTH COURT OF APPEALS

                                   13-21-00012-CR


                               Dylan Nathan Hagerman
                                         v.
                                 The State of Texas


                                On Appeal from the
                 County Court at Law No. 2 of Comal County, Texas
                        Trial Court Cause No. 2017CR0829


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

July 28, 2022